DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are examined herein.


Claim Objections
Claims 1-5 are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
For example: A liquid milk composition comprising:
a concentration of 8 to 25 mM per liter of enriched magnesium ions;
wherein the liquid milk composition is characterized as having reduced biofilm formation as compared to non-magnesium enriched milk.






Election/Restrictions
A composition claim is toward a single composition at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition as a whole.
Amended claims 6-7 and New claim 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally elected Group (Group I, claims 1-7) was toward an intermediate enriched milk product comprising 8 to 25 mM/L of magnesium ions.
Now, claim 1, the independent claim has been amended to a species thereof, a liquid milk composition.
Since applicant has received an action on the merits for the originally presented invention, the claim of a species thereof, liquid milk, will be examined herein, however, amended claims 6-7 and new claim 25 are now directed to a final product of the newly claimed species of claim 1, which is independent or distinct from the invention originally claimed because said claims are toward a final product of the intermediate product species of amended claim 1.
Since applicant has received an action on the merits for the originally presented invention, the generic milk product of original claim 1, and the species thereof in amended claim 1 is examined because it has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 6-7 and 25 are withdrawn from consideration as being directed to a non-elected invention, a final product.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites A liquid milk composition 
wherein the liquid milk composition is characterized as having reduced biofilm formation as compared to non-magnesium enriched milk.
Said claim is unclear because:
there is no transitional phrase (e.g. comprising consisting of) therefore it is unclear as to where the preamble of the claim ends and the body of the claim starts and it is unclear if the claim is intended to be open to other ingredients or close to those claimed;
the claim is toward a composition, meaning a single composition at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition as a whole, therefore it is unclear as to what the limitation “to receive magnesium ions…” impart to the composition as a 
the claim of “magnesium ions a concentration of” makes no sense, because the claim is missing a critical element, such as a term connecting “magnesium ions” and “a concentration of”, for example: below, above, between, at… or several others; and
it is unclear as to how the phrase "enriched with" further limits the claim, since a composition claim is toward a single composition at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition as a whole, not toward the source of said ingredients.

With regard to the prior art:
the lack of transitional phrase encompasses comprising;
the phrase " to receive magnesium ions" encompasses comprising magnesium ions;
the phrase “magnesium ions a concentration of” encompasses magnesium ions at a concentration of; and
the phrase "enriched with" encompasses comprising.





Claims 1 and 3 use the term “reduced” which is a relative term because no point of relativity is provided for how much reduction is required of the biofilm formation, because the amount of biofilm formation recited for a comparison does not make clear  the amount of biofilm formation that occurs in non-magnesium enriched milk is not claimed.

Claim 3 recites “the milk composition” which lacks antecedent basis, because previously a liquid milk composition was claimed.


Claim Interpretation
With regard to the prior art, claim 1 encompasses
A liquid milk composition comprising:
8 millimole per liter to 25 millimole per any amount of magnesium ions;
wherein the liquid milk composition is characterized as having reduced biofilm formation as compared to non-magnesium enriched milk.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota. 
Kubota: Inorganic-particle-containing additive composition, process for producing the same, and food composition containing the additive composition; publication number IN 238993 B, published on March 05, 2010.


Independent claim 1
Type of food product
Kubota teaches the enrichment of food products (see Technical Field), including liquids, including milk (i.e. a solute) (see pg. 3, starting at line (LS): “Lately…”) and soy milk (i.e. a solute) (pg. 8, LS: “Aside from…”), which encompasses a liquid milk composition.

Type of enrichment
Kubota teaches the type of enrichment includes inorganic particles of magnesium (LS: “Although the amount of the inorganic particles…”).


As for the type of inorganic particles, Kubota includes: magnesium hydroxide, magnesium oxide, magnesium chloride, magnesium carbonate, magnesium nitrate, magnesium sulfate, magnesium phosphate, either alone or in combination of two or more (2nd para. of Best Mode).

Amount of enrichment
Kubota teaches the use of enrichment particles, comprising unlimited amounts of magnesium (pg. 9, LS: “Although the amount of the inorganic particles…”).

Kubota also provides that high amounts of said enrichment additive particles can be used where limitations were once known but have been overcome (see pg. 2, LS” “On the other hand…), and makes further improvements by maintaining the solids content of the slurry used to make said particles to not more than 15 wt% (see pg. 6, LS: “The inorganic particles-containing additive…”).

Kubota teaches the use of the 80 wt% or less of a slurry of the inorganic enrichment particle containing slurry in a drinks, wherein the solid application of the inorganic particles is lower (pg. 7, LS: “If the amount of the …”).

Kubota provides that the minerals in the inorganic enrichment particles are very stable in milk and when used in abundance have no change to flavor, taste or smell (see pg. 8, section called: Solvent Distilled water.)

Kubota’s teaching of unlimited amounts of magnesium in the enrichment particles with unlimited amounts of magnesium, that are used in a milk solutions in abundant amounts of lower than 80 wt%, as discussed above, encompasses the claim of 8 to 25 millimole per liter. 

Properties/functionality
It would be reasonable for similar compositions to have similar properties/functionality, including wherein the liquid milk composition is characterized as having reduced biofilm formation as compared to non-magnesium enriched milk, therefore such a claim would have been obvious.

Dependent claims
As for claim 2, Kubota’s teaching of unlimited amounts of magnesium in the enrichment particles that are used in a milk solution in amounts lower than 80 wt%, as discussed above, encompasses the claim of wherein the concentration of said magnesium ions in said liquid milk composition ranges from 10 mM to 15 mM.  

As for claim 3, it would be reasonable for similar compositions to have similar properties/functionality, including wherein the reduced biofilm formation is at least 10% reduction in biofilm formation within the milk composition compared to non- magnesium enriched milk, as claimed.  


As for claim 4, Kubota teaches methods of adding the enrichment particles to milk, then sterilizing before it is drunk (Ex. 45).  Since pasteurized milk is milk that has been processes to make it safe to drink, it would be reasonable to expect that the milk has at least the properties attributed to being pasteurized.  
Further, it would be reasonable to expect that a similar liquid milk composition would have similar intended uses, including being pasteurized milk.

As for claim 5, it would be reasonable to expect that a similar liquid milk composition would have similar intended uses/properties, including being a pasteurized milk that comprises less than 1 colony forming unit (CFU) /milliliter.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota, as applied to claims 1-5 above, further in view of Oknin.
Oknin: Magnesium ions mitigate biofilm formation of Bacillus species via down regulation of matrix genes expression; Frontiers in Microbiology; Sept. 08, 2015.

As for claim 3, although Kubota does not discuss biofilm formations, it would be reasonable to expect that similar compositions have similar properties/functionality, including similarly reduced biofilm formations.
In the alternative, Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2); and that colony type biofilm formation is inhibited significantly in the presence of  magnesium ions (Fig. 1 and discussion thereof at end of 1st para. of Results section).


Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk with magnesium ions, as the modified teaching above, to include that said milk has reduced biofilm formations, as claimed, because Oknin teaches that biofilm formation decreases with increasing concentrations of magnesium ions (see toward bottom of col. 1 on pg. 2) which provides one of skill a reasonable expectation of success in in accomplishing such a thing; and further, it would be reasonable to expect that a similar compositions have similar properties/functionality, including similarly reduced biofilm formations.

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota, as applied to claims 1-5 above, further in view of DFGN.
DFGN: Dairy for Global Nutrition: Nonfat Dry Milk (NFDM), Skim Powder Milk (SPM); copyright 2009.

As for claim 4, the modified teaching above does not discuss pasteurization.
DFGN also teaches methods of making milk compositions, comprising encompassing amounts of magnesium (see short article), and further provides said milk is pasteurized (see Product Definition), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making milk with magnesium, as the modified teaching above, to include said milk is pasteurized, as claimed, because DFGN illustrates that the art finds pasteurization as being suitable for similar intended uses, including methods of making milk with magnesium (see MPEP 2144.07).


As for claim 105, the modified teaching, in DFGN, provides that said pasteurized magnesium enriched milk is characterized by less than 10,000 CFU, which encompasses the claim of less than 1 colony forming unit (CFU) /milliliter.  

Response to Arguments
It is asserted, that several claims are objected for allegedly fail to use proper formatting. Without acquiescing to the propriety of the objection, claims 14 and 19 reciting multiple steps or elements have been amended accordingly. Therefore, reconsideration and withdrawal of these objections are respectfully requested. 
In response, said claims are withdrawn from examination, therefore not treated in the previous office action, as noted in the first section therein, and said Objection stand.

It is asserted, that reconsideration and withdrawal of rejections under 35 U.S.C 112(b) respectfully requested based on claim amendments.
In response, please see the under 35 U.S.C 112(b) grounds of rejection applied to said amended claims.

It is asserted, that the amendments to claims 6-7 make the previous rejections under 35 U.S.C 112(b) moot.
In response, it is agreed that said amendments make said rejection moot.


It is asserted, that claim 1 has been amended to recite a liquid milk composition characterized as having reduced biofilm formation. 
In contrast, DFGN teaches dry powdered milk composition. Thus, it should be apparent that DFGN is completely silent with respect to a liquid composition containing magnesium ions at a concentration of 8 millimole per liter (mM) to 25 mM and characterized by reduced biofilm formation, as instantly claimed. 
Furthermore, Applicant respectfully states, that according to the DFGN citation provided in the Office Action, 1L of reconstituted milk contains " 1 g of powdered milk" which corresponds to about 1:1000 dilution. Accordingly, the concentration of magnesium ions in the reconstituted milk of DFGN is about 13nM (based on 13mM concertation, as calculated by the Examiner, multiplied by the dilution factor). Thus, it should be apparent, that DFGN neither teaches nor suggests the Mg-ions concentration, as recited by current claim 1. 
Accordingly, the rejection under 35 U.S.C 102(a)(l) is rendered moot. Therefore, reconsideration and withdrawal of these ground of rejection are respectfully requested. 
In response, please see the new grounds of rejection that was necessitated by said amendments.

It is asserted, that amended claim 5 depends on claim 4, which in turn depends on claim 1, is novel over DFGN. Accordingly, currently amended claim 5 referring to a liquid pasteurized milk composition is novel over DFGN. 


It is asserted, that claims 6 and 7 have been redrafted reciting a milk product processed from the liquid milk composition of claim 1. Accordingly, claims 6 and 7 should be considered novel over the cited art, which is completely silent with respect to (i) a liquid milk composition containing magnesium ions at a concentration of 8 millimole per liter (mM) to 25 mM (as stated above); and to (ii) a milk product (such as cheese) processed or derived from the liquid milk composition, wherein the milk product is characterized by a reduced rennet c/otting time and/or increased curd firmness compared to non-magnesium-enriched milk. 
In response claims 6-7 and new claim 25 are withdrawn based on original presentation, therefore not treated herein, and said argument is not persuasive.

It is asserted, that the rejection of claims 1-2, and 4- over DFGN, and claim 3 over DFGN in view of Oknin does not disclose each and every element of the claimed invention, as recited by currently amended claim 1. 
Specifically, DFGN and Oknin are completely silent over a liquid milk composition containing magnesium ions at a concentration of 8 - 25 mM, and characterized by reduced biofilm formation. 
DFGN is completely silent with respect to a liquid milk composition have a specific concertation range of magnesium ions, as provided above. Oknin neither discloses nor suggests to enrich a milk composition with magnesium ions to receive a 8-25 mM, so as to reduce biofilm formation within the milk composition. Further, nowhere in Oknin is it suggested that the presence of magnesium ions at a concentration of 8-25 mM exhibits increased sensitivity to heat pasteurization undertaken during milk processing. 
The combined art can't be considered as guiding a skilled artisan to arrive at the claimed invention. 
In response, please see the new grounds of rejection that was necessitated by said amendments. Further, as for a reference showing a method that enriches a milk composition with magnesium ions to receive a concentration of 8-25 mM, this argument is not persuasive because the claims are toward a composition.  A composition claim is toward a single composition at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition as a whole, not the method of manufacture or source of ingredients.
 
It is asserted, that the combined teachings of DFGN and Oknin are solely directed to a pasteurized milk product (according to DFGN) and to application of at least 50mM Mg so as to reduce biofilm formation of Bacillus species within a solid LBGM medium. However, according to the state-of the art described in the Background section of the instant application, "dairy products constitute one of the leading sectors impacted by food loss, as nearly 20% of conventionally pasteurized fluid milk is discarded prior to consumption each year [...] It appears that the major source of the contamination of dairy products is often associated with biofilms on the surfaces of milk processing equipment. [...] Despite these stringent conditions, some 
Thus, it is well-known that even pasteurized milk or products derived therefrom are still prone to biofilm formation. Furthermore, Oknin teaches (see Figure 1), that at 25mM Mg no inhibition of biofilm formation was observed. Accordingly, the combined art cannot be considered as guiding a skilled artisan to arrive at the claimed invention. 
In response, initially it is noted that zero is an amount encompassed by a claim of less than (i.e. reduced). Further, as discussion in the pending Specification, Applicant’s opinion is appreciated, however, this is not evidence that Oknin is improperly applied, therefore this argument is not persuasive.

It is asserted, that it was surprisingly found by the inventors of the instant application that addition of magnesium ions at a concentration of 8-25 mM is effective not only in biofilm reduction but also in enhancing milk processing such as reducing rennet clotting time (RCT), increasing curd firmness and incorporation of proteins within the milk product. The dual effect of 8-25 mM magnesium enrichment, i.e., biofilm reduction and enhanced milk processing, should also be considered as providing an inventive step to the claimed invention. 
In response, since the claims are toward a composition, it is reasonable to expect that similar compositions have similar intended use, properties and functionality, therefore this arguments is not persuasive. Further the claims are 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793